Citation Nr: 1512176	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-10 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from December 2001 to December 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

A videoconference hearing was held on April 23, 2014, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014) and who is rendering the determination in this case.  A transcript of the hearing is of record.

At the hearing the Veteran submitted additional evidence in support of his claim, along with a waiver of initial consideration of such evidence by the RO.  As such, the Board may proceed with the claim.  38 C.F.R. § 19.9(d)(3) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he is entitled to service connection for a left knee disability because it was incurred in service.  He maintains that he injured his left knee in service when he jumped off a vehicle and twisted his knee when he landed.  He also indicated that he later injured his knee snowboarding and again in service jumping off another vehicle.  At the Board hearing he testified that he went on sick call for his knee in service.  He also reported that he has had ongoing knee problems since service.

A review of the service treatment records reflects that on the service separation examination report of medical history, the Veteran reported having knee problems.  The examining physician clarified that the Veteran sprained his left knee in February 2004.  The rest of the notation is illegible.  

The post-service medical evidence includes a November 2013 private MRI, which reflects an impression that there is probably an old injury of the posterior joint capsule.  Additionally, a January 2014 VA Disability Benefits Questionnaire examination report reflects diagnoses of chronic tendinitis and chondromalacia of the left knee.

The Veteran also underwent a VA examination pursuant to his claim in January 2013.  The report of that examination contains an opinion that the "claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The rationale provided is that the Veteran was not diagnosed with any knee condition.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the opinion is based upon an inaccurate factual premise, and the rationale for the opinion is also not based in fact.  Therefore, a remand is required for a medical opinion based upon an accurate review of the Veteran's documented medical history and one that includes a complete rationale.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current left knee disability, to include the currently diagnosed tendinitis and chondromalacia of the left knee.  All indicated tests and studies should be conducted.  Request that the examiner review the claims file, to specifically include the separation examination report of medical history which notes that the Veteran sprained his left knee in February 2004, the November 2013 private MRI, which reflects an impression that there is probably an old injury of the posterior joint capsule, and the Veteran's statement that he has had the same left knee problems ever since service.     

The examiner should provide an opinion as to whether it is at least as likely as not (ie., a 50 percent or better probability) that any current left knee disability (including the currently diagnosed tendinitis and chondromalacia) is causally or etiologically related to military service, to include the Veteran's documented in-service left knee sprain.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, and should address the specific records listed above. 

The examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim; less likely weighs against the claim.

2.  When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




